Citation Nr: 0735919	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for a low back disorder.

2.  Service connection for arthritis of the fingers, knees, 
legs, feet, and breast bone.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968 and April 1972 to July 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had several periods of service and it does not 
appear that her earlier service medical records are 
associated with the claims file.  An enlistment physical from 
January 1964 is available but there are no other service 
medical records from the veteran's March 1964 to March 1968 
period of service, and the cover sheet on the service medical 
records does not list this period of service.  Additionally, 
the veteran has identified several specific incidents in 
service, and an effort should be made to obtain records of 
treatment related to these incidents.

The veteran has not provided any post-service medical 
evidence or the names of any post-service providers who 
treated her for arthritis or a low back disorder.  She should 
be asked for this information.

If, after the above development is complete, there is 
evidence that the veteran currently has a low back disorder 
or arthritis, then she should be scheduled for a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).



Accordingly, the case is REMANDED for the following action:

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
Veterans Claims Assistance Act, notice 
of the evidence required to 
substantiate the claims, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

2.  A request for the veteran's service 
medical records, including separately 
filed hospital records, should be 
submitted to the National Personnel 
Records Center in St. Louis, Missouri.  
This request should include records 
from March 1964 to March 1968, and 
records relating to a car accident in 
service, a fall at Barksdale Air Force 
Base, falls in Iceland in 1979 and 
1980, and treatment for hemorrhoids in 
November 1974 and August 1977 at Luke 
Air Force Base.  These records should 
be associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  Ask the veteran to provide the 
names of any providers who have treated 
her for arthritis or a low back 
disorder since service, and to provide 
any medical records of such treatment.  
These records should be associated with 
the claims file.  If these records 
cannot be obtained, then evidence of 
the attempts to obtain the records 
should be associated with the claims 
file.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the veteran should be scheduled for a 
VA examination only if it is suggested 
by the evidence received.  In that 
case, the entire claims file must be 
made available to the VA examiner.  
Pertinent documents therein, including 
service medical records and any private 
medical records, should be reviewed.

(i)  Conduct a complete history and 
physical examination of the lumbar 
spine and assign any relevant 
diagnoses.  If there is a current 
disability, state whether the current 
disability is at least as likely as not 
related to the veteran's service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

(ii)  Conduct a complete history and 
physical examination of the fingers, 
knees, legs, feet, and breast bone, and 
assign any relevant diagnoses.  State 
whether there is arthritis in any of 
these areas.  If there is a current 
disability, state whether the current 
disability is at least as likely as not 
related to the veteran's service.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

